Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/25/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being reviewed and considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marten (U.S. 2013/0328547 A1) in view of Kimura (U.S. 2018/0328996 A1).  

Regarding to claim 1, Marten discloses a sensor system for a battery module as seen in Figs. 2-4, comprising: 
12 having a first current clamp 3 and a second current clamp 4 that are each configured to be connected to a current path (see claim 1) of a testing module (such as battery module etc. see pars. 0038 & 0040, wherein the sense points 17/18 are located respectively on the portions 3 and 4 of the shunt. The sense leads 19, 20 are made from the same material as the shunt element 2. Such an arrangement creates a thermocouple at point 17, and a thermocouple at point 18 in addition to a thermocouple between element 2 and sections 3 at area 5, and a thermocouple between element 2 and section 4 in the area 6), a first voltage clamp 15 and a second voltage clamp 16, and a measurement resistance 2 electrically connecting the first and the second current clamps 3-4 (see Fig. 4 & par. 0046, wherein Connecting points 17/18 for the sense lines 19/20 are located on elements 3/4 of the shunt 13, as close as possible to respective areas 5 and 6), and being disposed between the first and the second voltage clamps 3-4 positioned adjacent the measurement resistance 2; first and second landing pads 15 areas of the measurement resistance 2 between 15-15a and between 16-16a respectively which electrically connected to the first and second voltage clamps 15-16 respectively (see Fig. 2-4, wherein voltage sensing points 15/16 are preferably located on the center line of the shunt 12 in accord to the best current measurement functionality, the points 15a and 16a are located on the lines emanating from points 15/16 and perpendicular to the center line of the shunt; the intent here is that point 15a is located at such a position on the section 2 that its temperature is substantially the same as the temperature of point 15), and a first temperature sensor 15a connected to the first landing pad and a second temperature sensor 16a connected to the second landing pad via area between 15/15a & 16/16a (pair 16a/16 is located on what are hoped to be isopotential and isothermal lines as present on element 2 due to temperature gradients and the current passing through the shunt). 
Marten is not understood to explicitly disclose that the first and second current clamp that are each configured to be connected to a current path of a battery module.  
In related art, US 2018/0328996to Kimura discloses a similar field of invention of a shunt resistance-type current sensor (1) in which having a voltage detection terminal (20) wherein Kimura also discloses a battery terminal/connectors (B1 & B2) to a battery module B (see paragraphs 0071-0072, wherein Battery sensor device 1 is tightened to negative terminal B2 with nut 23 and bolt 24 (see FIG. 4A and FIG. 4B) after inserting negative terminal B2 into clamp 21 (see FIG. 4A and FIG. 4B) of terminal 20 battery terminal unit).  
It therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shunt resistance measurement of Marten to add the battery module as taught by Kimura. One would be motivated to make such a modification in order to temperature sensing lines are further configured to provide (transmit) the first and second temperature signals to at least one temperature measurement circuit wherein the voltage drop over the shunt resistor might also influence the temperature signals on the first and second temperature sensing lines due to the different reference voltages in order to improve sensor accuracy (see Kimura’s pars. 0034-0039, 0068 & 0072).



    PNG
    media_image1.png
    311
    534
    media_image1.png
    Greyscale

As to claim 2, Marten discloses wherein each of the first current clamp 3 and the second current clamp 4 comprises at least one contact holes 3a & 3b configured to connect to a terminal (see FIG. 3a shows the center line by dashed and dotted lines passing through holes 3a and 4a).

As to claim 3 Marten discloses the limitations wherein the measurement resistance 2 comprises Manganin, Isotan, Constantan, and/or Isabellin (see par. 0006). 

As to claim 4, Marten discloses wherein the first and second current clamps and the first and second voltage clamps 3-4 comprise copper or aluminum (see pars. 0006 & 0032).
As to claim 5, Marten discloses further comprising: a circuit carrier as seen in Fig. 3 configured to carry a controller via circuit area 3 including PCB 27, wherein first and second landing pads 15 areas of the measurement resistance 2 between 15-15a and between 16-16a are conductive structures on a surface of the circuit carrier 27 (see pars. 0035-38, wherein voltage sensing points 15/16 are preferably located on the center line of the shunt 12 (in accord to the best current measurement functionality), the points 15a and 16a are located on the lines emanating from points 15/16 and perpendicular to the center line of the shunt), wherein the first and second temperature sensors 15a-16a are surface mounted to the surface of the circuit carrier (see Fig. 3, wherein pair 16a/16 is located on what are hoped to be isopotential and isothermal lines as present on element 2 due to temperature gradients and the current passing through the shunt).


    PNG
    media_image2.png
    240
    306
    media_image2.png
    Greyscale


As to claim 6, Marten discloses in Fig. 4, wherein at least one of a cell connecting unit 21-22 (see par. 0041-0042, wherein block 23 keeps the temperature of the leads 19/20 the same at joints 21/22 to the input lines 24 of the electrical measuring apparatus omitted for clarity in FIG. 4a).

As to claim 7, Marten disclose that wherein the first temperature sensor 5-6 is a first thermistor, and the second temperature sensor is a second thermistor (see pars. 0042, wherein the thermocouple pairs 17/5 and 6/18. As the distance between area 5 and point 17 (likewise, area 6 to point 18) is much smaller than the distance between area 5 and 6, the magnitude of the temperature difference is much smaller between 5 and 17 (also, 6 and 18) as compared with the likely temperature differential from 6 to 5. Correspondingly, the magnitude of generated thermoelectric voltage in pairs 5/17 and 6/18 is much smaller than the generated voltage in pair 5/6. Therefore, the sum of the thermoelectric error voltages from pairs 5/17 and 6/18 will be smaller than the error from pair 5/6 in the original prior-art arrangement in FIGS. 1a, 1b, and 1c).  

As to claim 8, Marten discloses wherein the first current clamp 3 is configured as a first bar element (see Fig. 3a), the second current clamp 4 is configured as a second bar element (see Fig. 3a, wherein top and bottom bar type 3 & 4), and the measurement resistance 2 is configured as a third bar element connected to the first bar see Fig. 3a, wherein the middle bar connected to the top and bottom bar).

As to claim 9, Marten discloses wherein the first voltage clamp 15 is a first protrusion extending from the first bar element in a direction angled to the lengthwise direction (see Fig. 3a wherein elements 15 having extended bar rod type through the edge forward connector unit 21-22 continue as bar 19 , wherein these bars or rod type 19 having angle shapes), and the second voltage clamp is a second protrusion extending from the second bar element in a direction angled to the lengthwise direction (see Fig. 3a wherein elements 16 having extended bar rod type through the edge forward connector unit 21-22 continue as bar 20 , wherein these bars or rod type 20 having angle shapes).

As to claim 10, Marten discloses wherein: the first voltage clamp 15 is connected to a first voltage sensing line 19, second voltage clamp 16 is connected to a second voltage sensing line 20; wherein temperature sensors attached to the above landing pads 21, 21a, 22, 22a (see pars 0046 & 0050, wherein both sense lines 19/20 must terminate in "isothermal block" area 23 that assures equal temperature of both junctions 21/22 between sense lines 19/20 and input lines 24 of the measuring apparatus).  

As to claim 11, Marten discloses wherein a thermal coupling via thermal block 23 between the first and second landing pads area between 15/15a & 16/16a  and at least one of the first and second voltage sensing lines or the first and second temperature sensing lines 19 & 20, respectively, is decreased (see Fig. 3, wherein the first & second landing pad via area between 15/15a & 16/16a which pair 16a/16 is located on what are hoped to be isopotential and isothermal lines as present on element 2 due to temperature gradients and the current passing through the shunt, wherein ).

As to claim 12, Marten discloses wherein at least one of the first and second voltage sensing lines or the first and second temperature sensing lines 19 & 20 a local thinning portion (see Fig. 4a a thermocouple between element 2 and sections 3 at area 5, and a thermocouple between element 2 and section 4 in the area 6) to decrease the thermal coupling 23 (see Fig. 4, wherein sheathing 18 of thermosetting plastic, whereby the current connecting parts 10, 11 on the one hand and the external contacts 15 on the other hand protrude from the sheathing 18).

As to claim 13, Marten discloses wherein the first and second voltage sensing lines are configured to provide voltage signals to a voltage measurement circuit (as seen in Fig. 3B & pars. 0071-0074 wherein the black conductive line connect the voltage clamp to pad 14 which configured to provide voltage signals to a voltage measurement circuit 16), wherein and wherein the first and second temperature sensing lines are configured to as seen in Fig. 3B & pars. 0071-0074 wherein the black conductive line connect the current clamp to pad 14 which configured to provide voltage signals to a temperature measurement circuit such as temperature sensors 15a/16a).

As to claim 14, Marten discloses wherein a reference voltage node is connected to the first temperature sensing line 21 via a first resistor 11 (see Fig. 3, wherein voltage of the shunt consists of the sum of the voltage across the shunt due to the passing current, together with the voltages developed across the thermocouple pairs 17/5 and 6/18. As the distance between area 5 and point 17 (likewise, area 6 to point 18) is much smaller than the distance between area 5 and 6, the magnitude of the temperature difference is much smaller between 5 and 17 (also, 6 and 18) as compared with the likely temperature differential from 6 to 5). 

As to claim 15, Marten discloses wherein the voltage measurement circuit as seen in Figs. 3-4 and the temperature measurement circuit 12 are configured to communicate with measurement circuit 27 (see Pars. 0041-0045 & claim 1, wherein block 23 keeps the temperature of the leads 19/20 the same at joints 21/22 to the input lines 24 of the electrical measuring apparatus).  



Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUNG NGUYEN whose telephone number is (571)272-1966.  The examiner can normally be reached on Mon- Friday 8AM - 4:00PM Eastern Time.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 571-272-2121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Examiner: 	/Trung Nguyen/-Art 2866
			December 20, 2021.